DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language in the following claims is not clearly understood:
As per claim 1, line 4, the term “the number of first processing circuits” lacks antecedent basis.
Line 7, 9, 12, it is unclear whether the term “the process” is referring to one of a “plurality of processes” in line 2 (i.e. which one of the process is it referring to?)
Line 9, The term “forcibly stop the process” is a relative term which renders the claim indefinite. The term “forcibly stop the process” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e. how is it different from just “stopping the process” compared to “forcibly stopping the process”? which process it is referring to?)
As per claim 2, line 5, the term “the first time” lacks antecedent basis.
Line 10-11, it is unclear what it meant by “the processing circuit does not complete the process” (i.e. is it result of the process being forcibly stopped?)
As per claim 6, line 5, the term “the number of times of barrier synchronization” lacks antecedent basis. 
As per claim 7, line 3, it is unclear whether “the forced stop of the process” is referring to the “forcibly stop the process” in claim 1 (i.e. consistent term should be used)
Line 4, it is unclear whether “a next process” is one of the plurality of processes in claim 1 (i.e. the relationship to the plurality of processes should be included).
As per claims 2, 9-12, they have the same deficiencies as claims 1 and 2. Appropriate corrections are required.
As per claim 3-8, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Targowski US Pub 2014/0007111 (hereafter Targowski) in view of Tribble et al. US Pub 2020/0410471 (hereafter Tribble).

As per claim 1, Targowski teaches the invention substantially as claimed including a barrier synchronization circuit that performs barrier synchronization of a plurality of processes executed in parallel by a plurality of processing circuits (para[0002, 0034-0035], EU threads are executed in parallel and when one thread is completed (reaches at the barrier), it waits at the barrier for synchronization of the plurality of EU threads);
the barrier synchronization circuit comprising: a first determination circuit configured to determine whether the number of first processing circuits among the plurality of the processing circuits is equal to or greater than a first threshold value, the first processing circuits having completed the process (para[0024, 0032-0033], FIG. 4, determine the status of each EU thread in the group, and determine if it is executing or if it is halted and waiting at a synchronization barrier and if the number of EU threads waiting (completed) at the barrier greater than a threshold);
it is determined that the number is equal to or greater than the first threshold value by the first determination circuit (para[0032-0033], if the number of EU threads waiting (completed) at the barrier greater than a threshold, perform preemption).
Targowski does not explicitly teach an instruction circuit configured to instruct a second processing circuit among the plurality of the processing circuits to forcibly stop the process when it is determined that the number is equal to or greater than the first threshold value by the first determination circuit, the second processing circuit having not completed the process.
However, Tribble teaches an instruction circuit configured to instruct a second processing circuit among the plurality of the processing circuits to forcibly stop the process when it is determined that the number is equal to or greater than the first threshold value by the first determination circuit, the second processing circuit having not completed the process (para[0043], stop flag can be set to stop the parallel processing when a threshold number of results is returned, thus the not completed processes are stopped when the number of processed results reach the threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tribble’s teaching to Targowski’s invention in order to provide sorted parallel processing which can reduce computing time while maintaining accuracy and completeness in the sort order, thus enabling a quicker return of search result (para[0043]).

As per claim 5, Targowski teaches further comprising: a threshold value storage circuit configured to store one or more threshold value including the first threshold value; and a setting circuit configured to determine first threshold value and set the first threshold value in the threshold value storage circuit, wherein the first determination circuit performs determination based on the first threshold (para[0027-0029, 0036], FIG. 2, threshold values are defined (specific number of EU occupied by threads and threshold wait time) and stored).

As per claim 6, Targowski teaches further comprising: an identifier storage circuit configured to store an identifier in units of process in which the process is executed by the second processing circuit, in association with the number of times of barrier synchronization; and a first output circuit configured to output the identifier and the number of times stored in the identifier storage circuit (para[0034-0036], EUT include a number of logical threads (“thread1” and “thread2”, and EU threads are to be reach at the synchronization barrier, where the EU thread counter count the total number of EU threads that have reached the synchronization barrier, representing the number of times of barrier synchronization).

As per claim 7, Targowski teaches and instructs execution of a next process (para[0034-0035] next process is executed).
In addition, Tribble teaches wherein the instruction circuit transmits a result expected in a case where the process is completed when the forced stop of the process is instructed, (para[0043, 0049-0052], only the portion of the final result is shown to the user).
 

Claim(s) 2, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Targowski US Pub 2014/0007111 (hereafter Targowski) in view of Xu et al. US Pub 2020/0004648 (hereafter Xu).

As per claim 2, Targowski teaches the invention substantially as claimed including a barrier synchronization circuit that performs barrier synchronization of a plurality of processes executed in parallel by a plurality of processing circuits  (para[0002, 0034-0035], EU threads are executed in parallel and when one thread is completed (reaches at the barrier), it waits at the barrier for synchronization of the plurality of EU threads);
the barrier synchronization circuit comprising: a first determination circuit configured to determine whether an elapsed time since any one of the processing circuits completes a process for the first time is equal to or greater than a first threshold value (para[0032-0033], FIG. 4, determine the status of each EU thread in the group, and determine whether the time elapsed since the first EU thread from the thread group has reached the synchronization barrier exceeds a threshold);
when it is determined that the elapsed time is equal to or greater than the first threshold value by the first determination circuit (para[0032-0033], determine whether the time elapsed since the first EU thread from the thread group has reached the synchronization barrier exceeds a threshold).
Targowski does not explicitly teach an instruction circuit configured to, when it is determined that the elapsed time is equal to or greater than the first threshold value by the first determination circuit, instruct a processing circuit among the plurality of processing circuits to forcibly stop the process, the processing circuit does not complete the process.
However, Xu teaches an instruction circuit configured to, when it is determined that the elapsed time is equal to or greater than the first threshold value by the first determination circuit, instruct a processing circuit among the plurality of processing circuits to forcibly stop the process, the processing circuit does not complete the process (para[0027, 0033, 0043], when difference in  the time for a rank (process) to reach the barrier and the times for other ranks of the same type to reach the barrier is greater than a threshold, then this indicates there is an issue with the active compute node (a greater likelihood of failure), thus stops the process (not completed) and migrate to a spare node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xu’s teaching to Targowski’s invention in order to provide a method of proactive migration for parallel processing to achieve no processing results are lost as in the case when rollback occurs responsive to actual node failure and to avoid performance deterioration (para[0010-0011, 0043]).

As per claim 10, it is a barrier synchronization method of claim 2 above, thus it is rejected for the same rationale.

As per claim 12, it is a parallel information processing apparatus of claim 2 above, thus it is rejected for the same rationale.


Claim(s) 3-4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Targowski in view of Tribble as applied to claim 1 above, and further in view of Xu et al. US Pub 2020/0004648 (hereafter Xu).

As per claim 3, Targowski and Tribble teach the barrier synchronization circuit according to claim 1, Targowski teaches further comprising: a second determination circuit configured to determine whether an elapsed time since any one of the processing circuits completes a process for the first time is equal to or greater than a second threshold value (para[0032-0033], FIG. 4, determine the status of each EU thread in the group, and determine whether the time elapsed since the first EU thread from the thread group has reached the synchronization barrier exceeds a threshold).
Targowski and Tribble do not explicitly each wherein the instruction circuit instructs a third processing circuit among the plurality of processing circuits to forcibly stop the process when it is determined that the elapsed time is equal to or greater than the second threshold value by the second determination circuit, the third processing circuit having not completed the process in the elapsed time.
However, Xu teaches the instruction circuit instructs a third processing circuit among the plurality of processing circuits to forcibly stop the process when it is determined that the elapsed time is equal to or greater than the second threshold value by the second determination circuit, the third processing circuit having not completed the process in the elapsed time (para[0027, 0033, 0043], when difference in the time for a rank (process) to reach the barrier and the times for other ranks of the same type to reach the barrier is greater than a threshold, then this indicates there is an issue with the active compute node (a greater likelihood of failure), thus stops the process (not completed) and migrate to a spare node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xu’s teaching to Targowski and Tribble’s invention in order to provide a method of proactive migration for parallel processing to achieve no processing results are lost as in the case when rollback occurs responsive to actual node failure and to avoid performance deterioration (para[0010-0011, 0043]).

As per claim 4, Targowski, Tribble and Xu teach the barrier synchronization circuit according to claim 3, and Targowski teaches the barrier synchronization circuit according to claim further comprising: a third determination circuit configured to determine value of mode that designates an operation of the barrier synchronization, and to operate the second determination circuit when the value is a specific value (para[0027-0029], define the value of the threshold number and if the threshold conditions are met then preemption is executed at the barrier synchronization).

As per claim 8, Targowski, Tribble and Xu teach the barrier synchronization circuit according to claim 3, and Targowski teaches further comprising: a time storage circuit configured to store a time at which any one of the processing circuits completes a process for the first time, a time at which the processing circuits of the number equal to or greater than the first threshold value complete a process, and a time at which the processing circuit completes a process; and a second output circuit configured to output the time stored in the time storage circuit (para[0032-0033], receive notification that the 1st EU thread has reached synchronization barrier, and start timer and record the time to compare with the threshold). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195